Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siva (D823540).
Regarding claim 1, Silva discloses a hairpin (see annotated Figure below and Figures 1-8) comprising: intermediate first sections; upper second sections connected with a first end of the first sections via a first bent joint and disposed at one side of the first sections; and lower third sections connected with a second end of the first sections via a second bent joint, and disposed at another side of the first sections, wherein a distance between the second end of the first sections and the second sections is changeable to open or close a first entrance (first entrance A and/or first entrance B, refer to annotated figure below, the distance between either one of these entrances and the second end of the first section is changeable) for hair, and a distance between the first end of the first sections and the third sections is changeable to open or close a second entrance (second entrance A and/or second entrance B, refer to annotated figure below, the distance between either one of these entrances and the first end of the first section is changeable) for hair.  

    PNG
    media_image1.png
    710
    858
    media_image1.png
    Greyscale

Regarding claim 2, Silva discloses at least one of the first, second and third sections are wavy. Silva teaches the second and third sections are wavy (Refer to Figures 1-3 and 5-7).   
Regarding claim 3, Silva discloses the first sections are constructed with a strip material (Refer to Figures 1-8).  
Regarding claim 4, Silva discloses each of the second and third sections and the first and second bent joints is 2integrally formed with the first sections, and constructed with the strip material extending from the first sections at the first end and the second end (Refer to Figures 1-8).  
Regarding claim 5, Silva discloses the first sections at the first end are bent outwards to form the first bent joint so that the second sections includes a lateral section and an elongated section (Refer to annotated Figure above and Figures 1-8).  
Regarding claim 6, Silva discloses the first sections at the second end are bent outwards to form the second bent joint so that the third sections includes a lateral section and an elongated section (Refer to annotated Figure above and Figures 1-8).  
Regarding claim 7, Silva discloses the second sections are connected at one end to form an integral free end (Refer to annotated Figure above and Figures 1-8).  
Regarding claim 8, Silva discloses the third sections are connected at one end to form an integral free end (Refer to annotated Figure above and Figures 1-8).  
Regarding claim 9, Silva discloses the second sections form a closed loop (Refer to annotated Figure above and Figures 1-8).  Applicant describes the upper second sections of Figure 3A as forming a closed loop despite there being a space between the lateral sections 115 of the upper second sections. The same interpretation of “closed loop” is applied to the prior art; thus, despite their being a small gap between portions of the section sections, it is still considered to form a closed loop.  
Regarding claim 11, Silva discloses a shape of the closed loop is selected from a group consisting of triangle, diamond, circle, oval, crescent, and combinations thereof (Refer to annotated Figure above and Figures 1-8).   
Regarding claim 12, Silva discloses wherein the second sections and the third sections have free ends (Refer to annotated Figure above and Figures 1-8).    
Regarding claim 15, Silva discloses the first entrance and the second entrance are oriented in different directions (first entrance A and second entrance B are oriented in different directions and first entrance B and second entrance A are oriented in different directions, Refer to annotated Figure above).
Regarding claim 16, Silva discloses a hairpin (Refer to annotated Figure below and Figures 1-8) integrally formed of a strip material and comprising: intermediate first sections constructed with the strip material; upper second sections extending from a first end of the first sections transversely, reversely and toward one side of the first sections; and lower third sections extending from a second end of the first sections transversely, reversely and toward another side of the first sections, wherein a distance between the second end of the first sections and the second sections is changeable to open or close a first entrance (first entrance A and/or first entrance B, refer to annotated figure below, the distance between either one of these entrances and the second end of the first section is changeable) for hair, and a distance between the first end of the first sections and the third sections is changeable to open or close a second entrance (second entrance A and/or second entrance B, refer to annotated figure below, the distance between either one of these entrances and the first end of the first section is changeable) for hair.  
    PNG
    media_image1.png
    710
    858
    media_image1.png
    Greyscale

Regarding claim 20, Silva discloses the first entrance and the second entrance are oriented in different directions (first entrance A and second entrance B are oriented in different directions and first entrance B and second entrance A are oriented in different directions, Refer to annotated Figure above).



1. A hairpin comprising: intermediate first sections; upper second sections connected with a first end of the first sections via a first bent joint and disposed at one side of the first sections; and lower third sections connected with a second end of the first sections via a second bent joint, and disposed at another side of the first sections, wherein a distance between the second end of the first sections and the second sections is changeable to open or close a first entrance for hair, and a distance between the first end of the first sections and the third sections is changeable to open or close a second entrance for hair.  
2. The hairpin according to claim 1, wherein at least one of the first, second and third sections are wavy.  
3. The hairpin according to claim 1, wherein the first sections are constructed with a strip material.  
4. (Currently Amended) The hairpin according to claim 3, wherein each of the second and third sections and the first and second bent joints is 2integrally formed with the first sections, and constructed with the strip material extending from the first sections at the first end and the second end.  
5. (Currently Amended) The hairpin according to claim 4, wherein the first sections at the first end are bent outwards to form the first bent joint so that the second sections includes a lateral section and an elongated section.  
6. (Currently Amended) The hairpin according to claim 5, wherein the first sections at the second end are bent outwards to form the second bent joint so that the third sections includes a lateral section and an elongated section.  
7. (Currently Amended) The hairpin according to claim 4, wherein the second sections are connected at one end to form an integral free end.  
8. (Currently Amended) The hairpin according to claim 7, wherein the third sections are connected at one end to form an integral free end.  
9. (Currently Amended) The hairpin according to claim 7, wherein the second sections form a closed loop.  
10. (Currently Amended) The hairpin according to claim 9, wherein the closed loop is symmetric relative to the first sections.  
11. (Original) The hairpin according to claim 9, wherein a shape of the closed loop is selected from a group consisting of triangle, diamond, circle, oval, crescent, and combinations thereof.  
12. (Currently Amended) The hairpin according to claim 4, wherein the second sections and/or the third sections have free ends.  
13. (Original) The hairpin according to claim 3, wherein the strip material is a metal strip.  
14. (Original) The hairpin according to claim 3, wherein the strip material is a plastic strip.  
15. (Original) The hairpin according to claim 1, wherein the first entrance and the second entrance are oriented in different directions.  
16. (Currently Amended) A hairpin integrally formed of a strip material and comprising: intermediate first sections constructed with the strip material; upper second sections extending from a first end of the first sections transversely, reversely and toward one side of the first sections; and [[a]] lower third sections extending from a second end of the first sections transversely, reversely and toward another side of the first sections, wherein a distance between the second end of the first sections and the second sections is changeable to open or close a first entrance for hair, and a distance between the first end of the first sections and the third sections is changeable to open or close a second entrance for hair.  
18. (Original) The hairpin according to claim 16, wherein the strip material is a metal strip.  
19. (Original) The hairpin according to claim 16, wherein the strip material is a plastic strip.  
20. (Original) The hairpin according to claim 16, wherein the first entrance and the second entrance are oriented in different directions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silva and Waggener (US 2660184).
Regarding claims 13 and 18, Silva discloses the hairpin of claims 3 and 16 above; however, Silva does not disclose the strip material is a metal strip.  Waggener discloses a similar hairpin where the hair pin is constructed of metal or plastic (Refer to col. 2 lines 52-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hairpin of Silva to be made of metal as taught by Waggener, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claims 14 and 19, Silva discloses the hairpin of claims 3 and 16 above; however, Silva does not disclose the strip material is a plastic strip.  Waggener discloses a similar hairpin where the hair pin is constructed of metal or plastic (Refer to col. 2 lines 52-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hairpin of Silva to be made of plastic as taught by Waggener, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 1-4, 7-13, 15, 16 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roney (US 3930511) and Solomon (US 3076465).
Regarding claim 1, Roney discloses a hairpin (Refer to Figure 1-5), comprising: an intermediate first section (16): an upper second section (14 of 10) connected with a first end (end of 16 near 12 and proximate 14 of 10) of the first section via a first bent joint (12) and disposed at one side of the first section; and a lower third section (14 forming 24) connected with a second end (end of 16 near 12 and proximate 14 of 24) of the first section via a second bent joint (12), and disposed at another side of the first section, wherein a distance between the second end of the first section and the second section is changeable to open or close a first entrance (at 10, entrance between 22,18 and 12) for hair, and a distance between the first end of the first section and the third section is changeable to open or close a second entrance (at 24, entrance between 22,18 and 12) for hair (Refer to Figures 1-5 and Abstract). Roney provides each of the intermediate first section, the upper second section and the lower third section as singular sections, and therefore does not provide each one as sections (plural).  However, it is well-known and conventional in the art for hairpins to have a plurality of sections forming each layer as this provides a pin with a greater surface area and is known to improve grip/securement of the hair, as demonstrated by Solomon (Refer to Figures 1-4). The hairpin of Solomon is similar to that of Roney; it provides a second section (21,22) joined via a bent joint (14) to a first section (16,17) where each of the first and second sections is formed with two arms/sections which converge at one end (21 and 22 converge at 23; 16 and 17 converge at 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the singular sections (first, second and third sections) of Roney to be formed as dual sections as taught by Solomon to provide a more secure engagement with the user’s hair and prevent movement or slipping of the hairpin when in use. 
Regarding claim 2, the combination of Roney and Solomon disclose the hair pin of claim 1 above, wherein at least one of the first, second and third sections are wavy (Refer to Figures 1 and 2 of Roney which depicts each of the first, second and third sections as wavy).
Regarding claim 3, the combination of Roney and Solomon disclose the hair pin of claim 1 above, wherein the first sections are constructed of a strip material. 
Regarding claim 4, the combination of Roney and Solomon disclose the hair pin of claim 3 above, wherein each of the second and third sections and the first and second bent joints is integrally formed with the first sections and constructed with the strip of material extending from the first layer sections at the first end and the second end. As explained in the rejection of claim 1 above, the hairpin of Roney was modified per the teachings of Solomon such that each of the intermediate, upper and lower sections be dual sections rather than singular sections, where the integral construction is maintained. It is noted that Solomon also provides an integral construction. 
Regarding claim 7, the combination of Roney and Solomon disclose the hair pin of claim 4 above, wherein the second sections are connected at one end to form an integral free end. As explained in the rejection of claim 1 above, the hairpin of Roney was modified per the teachings of Solomon such that the upper section be formed as dual sections rather than a singular section, where the dual sections converge at one end, forming an integral free end (best shown in Figure 1 of Solomon where 21 and 22 converge at 23 to form a free end). 
Regarding claim 8, the combination of Roney and Solomon disclose the hair pin of claim 7 above, wherein the third sections are connected at one end to form an integral free end. As explained in the rejection of claim 1 above, the hairpin of Roney was modified per the teachings of Solomon such that the third section be formed as dual sections rather than a singular section, where the dual sections converge at one end, forming an integral free end (best shown in Figure 1 of Solomon where 21 and 22 converge at 23 to form a free end). 
Regarding claim 9, the combination of Roney and Solomon disclose the hair pin of claim 7 above, wherein the second sections form a closed loop. As explained in the rejection of claim 1 above, the hairpin of Roney was modified per the teachings of Solomon such that the upper section be formed as dual sections rather than a singular section, where the dual sections converge at one end, thus, forming a closed loop.
Regarding claim 10, the combination of Roney and Solomon disclose the hair pin of claim 9 above, wherein the closed loop is symmetric relative to the first sections. 
Regrading claim 11, the combination of Roney and Solomon disclose the hair pin of claim 9 above, wherein the shape of the closed loop is selected from a group consisting of a circle, an oval and combinations thereof. 
Regrading claim 12, the combination of Roney and Solomon disclose the hair pin of claim 4 above, wherein the second sections and/or the third sections have free ends (each end of the second and third sections opposite the first and second bent joints, respectively, define free ends). 
Regarding claim 13, the combination of Roney and Solomon disclose the hair pin of claim 3 above, Roney further discloses the strip material is a metal strip (Refer to col. 2 lines 9-11). 
Regarding 15, the combination of Roney and Solomon disclose the hair pin of claim 3 above, wherein the first and second entrances are oriented in different directions. As explained in the rejection of claim 1 above, the first entrance is between 22,18 and 12 at 10 and the second entrance is between 22,18 and 12 at 24, thus, the first entrance is oriented on a first side (e.g. right side if oriented as shown in Figure 2 of Roney) and the second entrance is oriented on the opposing side (e.g. left side if oriented as shown in Figure 2 of Roney). 
Regarding claim 16, Roney discloses a hairpin (Refer to Figure 1-5) integrally formed of a strip material, and comprising: a intermediate first section (16) contrasted with the strip material, an upper second section (14 of 10) extending from a first end (end of 16 near 12 and proximate 14 of 10) of the first section transversely, reversely and toward one side of the first section and a lower third section (14 forming 24) extending from a second end of the first section transversely, reversely and toward another side of the first section, wherein a distance between the second end of the first section and the second section is changeable to open or close a first entrance (at 10, entrance between 22,18 and 12) for hair, and a distance between the first end of the first section and the third section is changeable to open or close a second entrance (at 24, entrance between 22,18 and 12) for hair (Refer to Figures 1-5 and Abstract). Roney provides each of the intermediate first section, the upper second section and the lower third section as singular sections, and therefore does not provide each one as sections (plural).  However, it is well-known and conventional in the art for hairpins to have a plurality of sections forming each layer as this provides a pin with a greater surface area and is known to improve grip/securement of the hair, as demonstrated by Solomon (Refer to Figures 1-4). The hairpin of Solomon is similar to that of Roney; it provides a second section (21,22) joined via a bent joint (14) to a first section (16,17) where each of the first and second sections is formed with two arms/sections which converge at one end (21 and 22 converge at 23; 16 and 17 converge at 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the singular sections (first, second and third sections) of Roney to be formed as dual sections as taught by Solomon to provide a more secure engagement with the user’s hair and prevent movement or slipping of the hairpin when in use. 
Regarding claim 18, the combination of Roney and Solomon disclose the hair pin of claim 16 above, Roney further discloses the strip material is a metal strip (Refer to col. 2 lines 9-11). 
Regarding 20, the combination of Roney and Solomon disclose the hair pin of claim 16 above, wherein the first and second entrances are oriented in different directions. As explained in the rejection of claim 1 above, the first entrance is between 22,18 and 12 at 10 and the second entrance is between 22,18 and 12 at 24, thus, the first entrance is oriented on a first side (e.g. right side if oriented as shown in Figure 2 of Roney) and the second entrance is oriented on the opposing side (e.g. left side if oriented as shown in Figure 2 of Roney). 
Regarding claims 14 and 18, the combination of Roney and Solomon disclose the hair pin of claim 16 above; however, the combination does not disclose the strip material is a plastic strip. Roney teaches forming the hairpin of a resilient material such as metal but does not explicitly recite the resilient material including plastics. Solomon demonstrates it is well-known and conventional to construct such resilient hairpins of either metal or plastic materials as Solomon teaches the resilient material used may be spring steel, plastic, copper, aluminum, etc. (Refer to col. 2 lines 30-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hairpin of the combination of Roney and Solomon to be made of plastic as taught by Solomon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant’s arguments with respect to the rejections under Wilson and Martin have been considered but are moot because the new ground of rejection does not rely on the aforementioned references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection under Roney, Applicant argues that because Roney only singular members/sections, Roney does not anticipate the claims under 35 USC 102. In the instant ground of rejection, Roney was modified per the teachings of Solomon to provide dual sections rather than singular sections. Thus, the rejection was changed (from rejection under 35 USC 102 to rejection under 35 USC 103) in light of the amended language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799